Citation Nr: 1456017	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  09-42 309A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a total disability rating for compensation on the basis of individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel



INTRODUCTION

The Veteran served on active duty from November 1988 to November 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. 

The Veteran provided testimony at a hearing before a Decision Review Officer in February 2010; a transcript is of record.  He also requested a Board hearing in conjunction with this appeal; after a hearing was scheduled for May 2012, the Veteran withdrew this hearing request.  See 38 C.F.R. § 20.702(e).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a) (2) (West 2014).

For the reasons discussed below, the Veteran's appeal must again be REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has claimed entitlement to a total disability rating for compensation on the basis of individual unemployability (TDIU) and asserts that his single service-connected disability (pruritus, dermatitis, and lichen infection), currently rated as 60 percent disabling, is so severe as to preclude gainful employment.  The procedural history of this case reflects that the Veteran's appeal was remanded by the Board in September 2013 and in May 2014 so that an opinion could be obtained as to whether his skin disability precluded gainful employment.  It was requested that any opinions offered include a rationale.  

Having made this request, the Board obligates itself to ensure reasonable compliance.  As it happens, the opinions obtained do not include obvious rationales.  As such an addendum opinion will need to be obtained before appellate adjudication can proceed.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed); Stegall v. West, 11 Vet. App. 268 (1998).  

In reviewing the Veteran's claims file again, the Board noticed that in the VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, received in December 2008, the Veteran indicated that he was taking classes through VA's Vocational Rehabilitation and Employment services, which he wrote he had begun in August 2008.  Accordingly, VA has been put on notice of potentially relevant VA records pertaining to the Veteran's ability to work, which records it is obligated to obtain.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate the Veteran's Vocational Rehabilitation and Employment services folder with the Veteran's VBMS file.

2.  Forward the Veteran's claims file to a VA vocational specialist and ask that he or she review the record.  After review of the record, the VA vocational specialist should provide an opinion as to whether the Veteran's skin disability alone, without considering his age or the impact of any nonservice-connected disabilities, but in considering his education (high school plus two years of college and possible additional education, as evidenced in VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, received in December 2008) and work experience, renders him unable to secure or follow a substantially gainful occupation.  

A rationale for any opinions expressed should be provided, citing to claims file documents as appropriate.   

3. After undertaking the development above, readjudicate the Veteran' claim.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

